In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 05-1634
RONALD TIBBS,
                                               Plaintiff-Appellant,
                                 v.

CITY OF CHICAGO and MARK KOOISTRA,
                                            Defendants-Appellees.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
             No. 02 C 2970—James B. Moran, Judge.
                          ____________
   ARGUED APRIL 5, 2006—DECIDED NOVEMBER 27, 2006
                     ____________


  Before EVANS, WILLIAMS, and SYKES, Circuit Judges.
  SYKES, Circuit Judge. After being wrongly arrested
and held in custody for two days, Ronald Tibbs sued the
City of Chicago and Chicago Police Officer Mark Kooistra
under 42 U.S.C. § 1983 alleging violations of his Fourth
Amendment rights. This appeal concerns Tibbs’s allegations
that Officer Kooistra subjected him to false arrest, false
imprisonment, and excessive use of force. The district court
concluded no reasonable jury could find Officer Kooistra
behaved unreasonably and accordingly granted summary
judgment for the defendants on each of these three claims.
We affirm.
2                                                  No. 05-1634

                        I. Background
  Officer Kooistra and two fellow Chicago police officers
were patrolling a high-crime public housing project on the
west side of Chicago around eleven-thirty on the evening of
March 18, 2001. A man who said he lived in the housing
project told them of a suspicious person loitering in the
neighborhood, near 1510 West Hastings Street. The man
said the suspicious person was an African-American
male and gave a brief description of his clothing to the
officers. The officers proceeded to 1510 West Hastings—
just a block or two away—and spotted Tibbs, who fit the
general description given by the resident. They stopped him
on the street, frisked him, asked for identification, and
questioned him about his presence in the area.
  Tibbs produced a valid Illinois driver’s license identify-
ing him as “Ronald A. Tibbs” and listing his birth date as
October 14, 1955. The officers ran a name check on their
squad car’s computer, and it showed there was an eleven-
year-old, unexecuted traffic warrant for a “Ronald L. Tibbs.”
The warrant indicated “Ronald L. Tibbs” was an African-
American male born on January 9, 1949. When the officers
questioned Tibbs about the warrant, he replied that he
thought it had been taken care of already, apparently
confusing this warrant with a traffic violation he had
actually committed. Despite the discrepancies in the middle
initials and birth dates,1 the officers arrested Tibbs because
his responses to their questions suggested he knew about
the warrant, and the warrant’s description matched his first
and last names, race, and sex.2 During the short ride to the


1
  Undisputed evidence in the record reflects that it is not
uncommon for police computer records to contain incorrect or
multiple birth dates for suspects named in arrest warrants.
2
    Tibbs says he pointed out to officers that the address and
                                                  (continued...)
No. 05-1634                                                        3

police station, Tibbs complained once that his handcuffs
were too tight, but the officers refused to loosen them.3
  At the station Tibbs complained once more—this time to
an unknown officer not named in this suit—that his
handcuffs were too tight, and this officer, too, refused to
loosen them. The officers called the police department’s
central warrants division and verified that the warrant
for “Ronald L. Tibbs” was still active. About twenty to
twenty-five minutes after arriving at the station, Tibbs was
taken to the lockup where his handcuffs were removed.
Officer Kooistra had no further contact with him after this
point. Tibbs says he experienced redness in his wrists for
about a day and a half after the handcuffs were removed.
Tibbs spent two days in custody before his father posted a
bond for his release. At a later court hearing a judge
determined Tibbs was not the person named in the traffic
warrant and dismissed the charges against him. Tibbs
never sought any medical treatment for his wrists. When he
saw a doctor about one month later for a routine physical,
the doctor examined his wrists but provided no treatment
(presumably because none was necessary).
  Tibbs sued the City of Chicago and Officer Kooistra,
alleging seven claims for relief. Three counts were dis-


2
  (...continued)
physical description contained in the warrant also failed to
match him, but he does not support this contention with citation
to any admissible evidence as required at the summary judg-
ment stage. See FED. R. CIV. P. 56; Johnson v. Cambridge
Indus., Inc., 325 F.3d 892, 901 (7th Cir. 2003). In fact, the entire
“Statement of Facts” section of Tibbs’s appellate brief cites only to
his amended complaint; mere allegations of a complaint are not
evidence. Nisenbaum v. Milwaukee County, 333 F.3d 804, 810 (7th
Cir. 2003).
3
  The record shows that loosening the handcuffs would have
required removing and reapplying them.
4                                                   No. 05-1634

missed (two by Tibbs voluntarily, one by the court), and the
court granted summary judgment for the defendants on the
remaining four counts: false arrest, false imprisonment,
excessive use of force, and a separate count seeking to hold
the City of Chicago liable for Officer Kooistra’s alleged
constitutional violations under Illinois statute, 745 ILL.
COMP. STAT. § 10/9-102.4 On appeal Tibbs argues that
summary judgment on these four counts was inappropriate
because a reasonable jury could find Officer Kooistra
violated his Fourth Amendment rights when he was
falsely arrested, falsely imprisoned, and subjected to
excessive use of force during arrest.


                       II. Discussion
  We review the district court’s summary judgment order de
novo. Dougherty v. Ind. Bell Tel. Co., 440 F.3d 910, 915 (7th
Cir. 2006). Summary judgment is appropriate “if the
pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and
that the moving party is entitled to a judgment as a matter
of law.” FED. R. CIV. P. 56(c). We construe the evidence in
the light most favorable to Tibbs, the nonmoving party, and
draw all reasonable inferences in his favor. Ashman v.
Barrows, 438 F.3d 781, 784 (7th Cir. 2006).


A. False arrest—Unreasonable seizure
  Tibbs contends Officer Kooistra unreasonably seized him
in violation of the Fourth Amendment when he arrested


4
  745 ILL. COMP. STAT. § 10/9-102 requires Illinois municipalities
“to pay any tort judgment or settlement for compensatory
damages . . . for which it or an employee while acting in the
scope of his employment is liable.”
No. 05-1634                                                  5

him based on an old traffic warrant that described a suspect
with a different middle initial and birth date than his own.
“ ‘[W]hen the police have probable cause to arrest one party,
and when they reasonably mistake a second party for the
first party, then the arrest of the second party is a valid
arrest.’ ” Hill v. California, 401 U.S. 797, 802 (1971) (quot-
ing People v. Hill, 446 P.2d 521, 523 (1968)); accord United
States v. Marshall, 79 F.3d 68, 69 (7th Cir. 1996) (“[T]he
arrest is constitutional if the arresting officers (1) have
probable cause to arrest the person sought and (2) reason-
ably believe that the person arrested is the person sought.”).
  Tibbs does not contest the validity of the traffic warrant
for “Ronald L. Tibbs,” so he concedes Officer Kooistra had
probable cause to arrest that Ronald Tibbs. The only
question here is whether Kooistra reasonably believed
that this Ronald Tibbs was the person named in the
warrant. On this score, “sufficient probability, not certainty,
is the touchstone of reasonableness under the Fourth
Amendment.” Hill, 401 U.S. at 804. In Hill, the police
arrested a man who had a completely different
name (Miller) than the true suspect (Hill) and produced
identification to prove that fact. Id. at 799. The arrestee
matched the suspect’s physical description, was found alone
in the suspect’s apartment, and denied any knowledge
about stolen guns when a pistol and ammunition were lying
in plain view on a living room coffee table. Id. The Court
noted that “aliases and false identifications are not uncom-
mon” and held there was no Fourth Amendment violation
because “the officers in good faith believed Miller was Hill.”
Id. at 803-04.
  This circuit’s cases have similarly recognized that discrep-
ancies between an arrest warrant and the arrestee’s
physical appearance, address, and birth date are often
insufficient to create a genuine factual dispute about
whether arresting officers had probable cause. E.g., John-
son v. Miller, 680 F.2d 39, 40-41 (7th Cir. 1982) (white
6                                                No. 05-1634

plaintiff failed to state a Fourth Amendment claim for
unlawful arrest where she alleged police twice wrongly
arrested her pursuant to a warrant bearing her name
and address but describing the targeted person as black);
Patton v. Przybylski, 822 F.2d 697, 698-700 (7th Cir. 1987)
(plaintiff failed to state a Fourth Amendment claim
where he alleged police arrested him based on a warrant
that bore his name but had a different address and birth
date); Brown v. Patterson, 823 F.2d 167, 168-69 (7th Cir.
1987) (plaintiff stated no Fourth Amendment claim when he
alleged police arrested him because his name was the same
as the alias associated with an outstanding arrest warrant
that matched his race and gender, even though the birth
date and address were different).
  Tibbs emphasizes that the traffic warrant had a different
middle initial than his, but in Hill the police arrested a man
who produced identification showing he had a completely
different name than that of the actual suspect. Hill, 401
U.S. at 799. Tibbs also relies heavily on Sivard v. Pulaski
County, 959 F.2d 662, 668 (7th Cir. 1992), for the proposi-
tion that a defendant officer’s mere denial of knowledge that
he had arrested the wrong person is insufficient to sustain
summary judgment. But Sivard reached that conclusion
only because the defendant officers also admitted they held
the plaintiff in custody without charge for seventeen days.
Id. Based on the sheer length of Sivard’s preindictment
detention, a reasonable jury could have inferred that the
defendants were aware his detention was unlawful. The
exceptional circumstances present in Sivard are absent
here, and Tibbs points to no evidence to support his allega-
tion that Officer Kooistra actually knew he was arresting
the wrong Ronald Tibbs. Indeed, Tibbs’s own statement at
the scene is evidence to the contrary; when the officers
asked Tibbs about the warrant, he replied that he thought
he had taken care of it already. Tibbs’s acknowledgment of
the existence of a warrant—the officers could not know it
No. 05-1634                                                7

was a different warrant—makes the arrest objectively
reasonable. Based on the evidence in the summary judg-
ment record, no reasonable jury could find Officer Kooistra
acted unreasonably when he arrested Tibbs.


B. False imprisonment—Unreasonable postarrest
   detention
  Where a person is lawfully arrested pursuant to a valid
warrant, police officers and jailers have no constitu-
tional duty to investigate whether the arrestee is actually
the person named in the warrant. Baker v. McCollan, 443
U.S. 137, 143-44 (1979). This is so because “the probable
cause standard for pretrial detention is the same as that for
arrest,” therefore, “a person arrested pursuant to a warrant
issued by a magistrate on a showing of probable-cause is
not constitutionally entitled to a separate judi-
cial determination that there is probable cause to detain
him pending trial.” Id. at 143. Because Officer Kooistra
lawfully arrested Tibbs based on a valid warrant, Baker
forecloses any due process claim based on unreasonable
postarrest detention. Id.; see also Brown, 823 F.2d at 168-69
(plaintiff who was mistakenly arrested pursuant to a valid
warrant and held in custody for forty-eight hours stated no
claim for unlawful postarrest detention where his jailers
made no attempt to determine whether he was actually the
person named in the warrant). In any event, Officer
Kooistra had no contact with Tibbs and no responsibility for
him after he was taken to the lockup area of the jail some
thirty minutes after the arrest, so it is hard to see how he
could be held liable based on Tibbs’s two-day detention. See
Brown, 823 F.3d at 169 (arresting officer was not responsi-
ble for plaintiff’s detention after turning plaintiff over to
jailers at the police station).
8                                                No. 05-1634

C. Excessive use of force
  Tibbs bases his excessive use of force claim entirely on his
allegation that he complained to Officer Kooistra that his
handcuffs were too tight and Officer Kooistra refused to
loosen them. Claims that police officers used excessive force
during an arrest are evaluated under the Fourth Amend-
ment’s objective reasonableness standard. Graham v.
Connor, 490 U.S. 386, 394-95 (1989). “The ‘reasonableness’
of a particular use of force must be judged from the perspec-
tive of a reasonable officer on the scene, rather than with
the 20/20 vision of hindsight.” Id. at 396 (citing Terry v.
Ohio, 392 U.S. 1, 20-22 (1968)). “[T]he question is whether
the officers’ actions are ‘objectively reasonable’ in light of
the facts and circumstances confronting them, without
regard to their underlying intent or motivation.” Graham,
490 U.S. at 397.
  We have on occasion recognized valid excessive force
claims based on overly tight handcuffs. In Payne v. Pauley,
337 F.3d 767 (7th Cir. 2003), there was evidence that
the arresting officers handcuffed the plaintiff so tightly
she lost feeling in her hands and refused to loosen the cuffs
when she told them of the numbness. Id. at 774-75, 781.
The plaintiff later underwent two carpal tunnel surgeries
she said were necessitated by the handcuffing, and we held
summary judgment under these circumstances was inappro-
priate. Id. at 775, 780-81.
  In Herzog v. Village of Winnetka, 309 F.3d 1041 (7th Cir.
2002), we held the plaintiff was entitled to a jury trial
on her excessive force claim where she produced evidence
that the arresting officer lacked probable cause for the
arrest, shoved her to the ground even though she was not
resisting, cracked her tooth by forcing a breath-screening
device into her mouth, waited over an hour to loosen
handcuffs she complained were too tight, and subjected
her to blood and urine testing at a hospital, even though she
No. 05-1634                                                 9

had passed all field sobriety tests and had registered a 0.00
Breathalyzer reading. Id. at 1043-44. See also Lester v. City
of Chi., 830 F.2d 706, 714 (7th Cir. 1987) (a properly
instructed jury could have found excessive use of force if it
believed plaintiff’s testimony that even though she did not
resist arrest, officers threatened to punch her, kneed her in
the back, dragged her down a hallway, and handcuffed her
so tightly her wrists were bruised).
  Tibbs does not cite these cases; at any rate, none is
analogous to Tibbs’s allegations. The plaintiff in Payne told
the officers her hands were numb and ultimately underwent
two surgeries because of wrist injuries caused by the too-
tight handcuffs. Payne, 337 F.3d at 774-75, 780-81. Here,
Tibbs complained only once to Officer Kooistra, gave the
officers no indication of the degree of his pain, experienced
minimal (if any) injury, and sought no medical care. The
plaintiffs in Herzog and Lester experienced tight
handcuffing more akin to the discomfort Tibbs alleges, but
the decisions in those cases were hardly based on overly
tight handcuffs alone. The Herzog and Lester plaintiffs
presented evidence they had suffered numerous addi-
tional injuries, including a cracked tooth, plainly gratuitous
blood and urine testing, being kneed in the back, and being
dragged down a hallway. Herzog, 309 F.3d at 1043-44;
Lester, 830 F.2d at 714.
  The record here indicates the following: Tibbs likely
suffered some discomfort and pain from handcuffs that
Officer Kooistra applied somewhat too tightly; Tibbs
complained to Officer Kooistra once about his handcuffs
without elaborating on any injury, numbness, or degree
of pain; Tibbs was handcuffed for about twenty-five to thirty
minutes (from the time of his arrest to his arrival at the
lockup facility); he experienced redness on his wrists for
less than two days; and he neither sought nor received
medical care for any alleged wrist injury. Tibbs cites no
cases in which any court has permitted a plaintiff to reach
10                                            No. 05-1634

a jury based on such mild allegations. We agree with the
district court that no reasonable jury could find Officer
Kooistra’s actions were objectively unreasonable.
  In a perfect world police officers would make no errors
and innocent citizens like Mr. Tibbs would never be ar-
rested and detained. His mistaken arrest was unfortunate
and the inconvenience and indignity he suffered was
regrettable. But Officer Kooistra’s actions did not violate
Tibb’s Fourth Amendment rights. The judgment of the
district court is AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—11-27-06